McLaughlin, J.:
On the 25th of May, 1899,-Caroline Smith was appointed the general guardian of Elizabeth Roessner, an infant, and in October following she instituted this proceeding to compel the defendant, who had theretofore been appointed a guardian ad litem for said infant, to pay to her certain moneys which he had collected for her ward. The papers upon which the order requiring the appellant to show cause why he should not pay over such moneys was made showed that at that time the ward had become twenty-one years of age. The appellant,.- in response to the order to show cause, filed an account of his proceedings, which the court instead of passing upon (certain objections having been made to some of - the items) - sent to a referee with directions to take and state the same and make a report thereof. After several hearings had been had before the' referee the appellant objected to the continuance of the proceeding upon the ground that the general guardian was dead and that her ward was then over twenty-one • years - of age. The objection was overruled and an exception taken. The objection was properly overruled, because at the time the same was made there was no proof before the referee establishing the death of the general guardian, or that her ward was over twenty-one years of age, other than that set forth in the papers upon which - the original order was based. At. a subsequent hearing, however, it did appear that the general guardian was dead (she having died on the 19th of December, 1899) and that her ward was, at the time the order of reference was made, over twenty-one years of age. But these facts did not destroy the right to an accounting, nor did the proceeding instituted for that purpose abate by reason thereof. • (Code Civ. Proc. § 755.) After the death of the general guardian and the ward had attained her majority all that was necessary was a Suggestion of these facts upon the record and that the proceeding thereafter be continued in the name of the real party in interest. .(Breese v. Metropolitan Life Ins. Co., 37 App. Div. 152.) The appellant, however, seems to have been content with continuing the proceeding without objection,' notwithstanding such suggestion was not then *105made upon the record. Several hearings were thereafter had and he did not object in any way to what was done, nor does the record disclose a single objection in this respect until after the hearing had been closed, .when lie contented himself with moving to dismiss the proceeding upon the ground, among others, that “ the referee acts and continues this proceeding without jurisdiction and without power,” and there is no exception to the denial of the motion, as indicated by the final report of the referee. The referee, in his report, called the court’s attention to the fact that the general guardian had died and that her ward had attained the age of twenty-one years, and the court thereupon, in the order made confirming the referee’s report, entitled it: “ In the Matter of the Application of Elizabeth Johnson, formerly Elizabeth Roessner.” This, we think, under the circumstances, is all that was necessary. The change in title, at most, was a mere matter of form. (Mapes v. Snyder, 59 N. Y. 450.) The appellant was not prejudiced in any way by this method of procedure. Had he desired to have the proceeding continued in the name of the real party in interest, as soon as it appeared that the general guardian was dead, he could have taken the necessary proceedings for that jmrpose. This, however, he did not see fit to do. The order as made binds the former infant and protects the appellant just as effectively as it would had the change in the title been made prior to the first hearing before the referee. (Sigua Iron Co. v. Brown, 58 App. Div. 436.) It is also suggested that the order should be reversed because the proceeding was instituted against the appellant as an attorney. It is true he is so described in the title of the action, but all of the papers and proceedings indicate that he was asked to render an account, not as an attorney but as a guardian ad litem. But if there Avere any force in the suggestion it Avould not be available to the appellant, he never having objected to the proceeding upon that ground, and, therefore, must be deemed to have waived it.
Upon the merits we are satisfied that the referee reached the correct conclusion and that his report was properly confirmed, and in this connection it appears that the appellant did not file any exceptions to the report of the referee until after the time provided by rule 30 of the General Rules of Practice had expired, for Avhich reason the report became final so far as he was concerned. (Matter *106of Talmage, 39 App. Div. 466.) Nor did the court err in denying, his application to permit him to thereafter file exceptions. The-excuse which he gave for his failure' to file the exceptions within the time required was insufficient to justify the court in granting his application.
It follows, therefore, that the orders appealed from -must be affirmed, with ten dollars costs and disbursements.
Patterson and O’Brien, JJ., concurred; Laughlin, J., concurred in result; Van Brunt, P. J., dissented-.